DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 15 are objected to because of the following informalities: 
Claim 1 lines 11-12 should read “includes a tapered bottom portion in the shape of an inverted cone comprising a tip” instead of “includes a tapered bottom portion and comprising the shape of an inverted cone comprising a tip”.  
Claim 15 line 1 should read “A semen storage container” instead of “semen storage container”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 8 recites the limitation “a first tilt angle of the tapered bottom portion being equal to or larger than a 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “a first tilt angle of the tapered bottom portion being equal to or larger than a second tilt angle of the inclined surface” in lines 12-13. However, it is unclear which surfaces these first and second tilt angles are measured in reference to. For examination purposes, the first and second tilt angles will be measured in reference to the horizontal axis of the device (See annotated figure below.). 

    PNG
    media_image1.png
    483
    511
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 6-7, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Herr et al. (US 20070031895) in view of Shany et al. (US 20120052485).
Regarding claim 1, Herr discloses a semen storage container ([0006], [0032], [0041], [0043], Fig. 2B and 3B element 11 collecting device) comprising: an outer case with bottom in a cylindrical shape having an open upper end (Fig. 2B and 3B element 27 collar, [0041] – “The bottom of the collar 27 of FIG. 2(B) may be open or closed or a combination thereof”); an inner case with bottom, the inner case ([0041],Fig. 2B and 3B, element 13 – chamber) having an open upper end ([0009], [0032], [0041], Fig. 2B and 3B element 16 – aperture) and being provided on an inner side of the outer case ([0041], Fig. 2B and 3B element 27 – collar) to close an opening portion at the upper end of the outer case ([0009], [0032], [0041], Fig. 2B and 3B, element 15/16 – rim/aperture); and a removable lid laid over an upper end portion of the outer case (Fig. 9 element 51 – lid, cover or cap, [0050] – “in some embodiments some if not all of the components of the collecting device may be attachable/detachable” so the lid may be removable.) to close an opening portion at the upper end of the inner case ([0009], [0032], [0041], Fig. 2B and 3B element 15/16 – rim/aperture), the inner case including a semen guide ([0032], [0041], Fig. 2B and 3B, conduit 17 in the vicinity of portion 19) which communicates with the opening portion at the upper end of the inner case and has an inner circumferential surface provided as an inclined surface which spreads upward and a cylindrical semen pool ([0032], [0041], [0043], Fig. 2B and 3B element 21 - reservoir section) which communicates with an opening portion at a lower end of the semen guide and includes a tapered bottom portion ([0032], [0041], Fig. 2B and 3B element 23 – surface that encloses conduit.). See annotated figure below. 

    PNG
    media_image2.png
    406
    464
    media_image2.png
    Greyscale

However, Herr fails to disclose that the tapered bottom portion is the shape of an inverted cone comprising a tip. 
Shany discloses a semen storage container ([0185], Fig. 5a – semen sample container) comprising: an outer case with bottom in a cylindrical shape having an open upper end; an inner case with a bottom, the inner case having an open upper end and being provided on the inner side of the outer case to close an opening portion at the upper end of the outer case; and the inner case including a semen guide which communicates with the opening portion at the upper end of the inner case and has an inner circumferential surface provided as an inclined surface which spread upward and a cylindrical semen pool which communicates with an opening portion at a lower end of the semen guide and includes a tapered bottom portion and composing the shape of an inverted cone comprising a tip ([0185], [0344], Fig. 5A – See annotated Fig. 5A below.). 

    PNG
    media_image3.png
    317
    566
    media_image3.png
    Greyscale

Herr and Shany are considered to be analogous of the claimed invention because they all disclose semen storage containers that comprise an inner case disposed within an outer cylindrical case with a tapered semen guide, cylindrical semen pool, and tapered bottom portion. It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify Herr to include that the tapered bottom portion is in the shape of an inverted cone comprising a tip as taught by Shany in order to more efficiently store the semen sample even when there is only a small sample present and promote a higher recovery of semen (Shany – [0344]). 
Regarding claims 2 and 16, Herr and Shany disclose the semen container according to claim 1 as discussed above. Herr further discloses the semen pool has a cylindrical body portion ([0032], [0041], [0043], Fig. 2B and 3B element 21 – reservoir section), and the body portion has an upper end continuous to the opening portion at the lower end of the semen guide ([0032], [0041], Fig. 2B and 3B, conduit 17 in the vicinity of portion 19).
Regarding claims 3 and 17, Herr and Shany disclose the semen storage container according to claim 1 as discussed above. Herr further discloses the semen pool has a cylindrical body portion, the body portion has a diameter not greater than 30 mm ([0060] – “The semen storage reservoir 21 which and an amount of accommodation of semen is set to be not less than 10 mL and not more than 20 mL ([0036] – “In an embodiment the seminal volume may range from 0.5 ml to about 15 ml. It should be appreciated that any desired/required volume may be utilized.”).
Regarding claims 4 and 18, Herr and Shany disclose the semen storage container according to claim 1 as discussed above. Herr further discloses the semen pool is provided with scales ([0050], Fig. 9 element 55 - volume measure/indicator means).
Regarding claim 6, Herr and Shany disclose the semen storage container according to claim 1 as discussed above. Herr further discloses the semen pool is separable from the semen guide, and a connection portion is provided in the semen pool (Fig. 2B element 21 - reservoir section) and the semen guide ([0031] - “It should be appreciated that the device can be comprised on any number of individual modules that may be attachable and/or detachable”, [0050] - “It should be appreciated that in some embodiments, the glans accommodating portion and the reservoir section may be detachable and/or attachable”. If these sections are attachable and/or detachable there would be a corresponding connection portion in the semen pool ([0032], [0041], [0043], Fig. 2B element 21 – reservoir section) and semen guide ([0032], [0041], Fig. 2B conduit 17 in the vicinity of portion 19).
Regarding claims 7 and 20, Herr and Shany disclose the semen storage container according to claim 1 as discussed above. Herr further discloses the semen storage container further comprising a cylindrical supplemental cover for assisting collection of semen ([0049], Fig. 10 element 41 - adapter section), wherein the supplemental cover includes an insertion portion supported as being inserted into the inner case and a cover portion which protrudes through an opening at the upper end of the inner case ([0049] - “The adapter section 41 may be, for example, an addition to the glans accommodating portion 19 such as for added grip, comfort, stimulation, coverage, etc., or any desired or required purpose.” Supplemental cover ([0049] – Fig. 10, adapter section 41) protrudes upward from . 

    PNG
    media_image4.png
    427
    348
    media_image4.png
    Greyscale

Claims 5 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Herr in view of Shany as applied to claim 5 above, and further in view of Lejondahl et al. (US 4862674).
Regarding claims 5 and 19, Herr and Shany disclose the semen storage container according to claim 1 as discussed above. Herr further discloses a gap between the inner case and the outer case (See annotated Fig. 2B below.). 

    PNG
    media_image5.png
    377
    417
    media_image5.png
    Greyscale

However, this combination of Herr in view of Shany fails to disclose the gap defined as a hermetically sealed space surrounding the inner case, and any of air, a liquid, a heat insulating material, a thermal storage material, and a heat retention material is accommodated in the hermetically sealed space.
Lejondahl discloses a thermally insulated container with an outer (Col. 3 lines 42-65, Fig. 1 element 1 - outer vessel) and inner case (Col. 3 lines 42-65, Fig. 1 element 2 - inner vessel) that can store biologics (Claim 1). Lejondahl further discloses a gap between the inner case (Col. 3 lines 42-65, Fig. 1 element 2 - inner vessel) and the outer case (Col. 3 lines 42-65, Fig. 1 element 1 - outer vessel) is defined as a hermetically sealed (Col. 3 Lines 3-5, 62-65) space surrounding the inner case (Col. 3 Lines 52-56 – space between inner and outer vessel) and a heat insulating material is accommodated in the hermetically sealed space (Fig. 1 element 8 – insulation, Col. 3 lines 52-57: “Between the outer and the inner vessel 1, 2 thereby is formed a space filled with a composite insulation, comprising layers 8 of a porous material.”). 
Lejondahl is considered to be analogous of the claimed invention because they both disclose containers with inner and outer cases to store biologics. It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the combination of Herr in view of Shany to include a hermetically sealed space between the inner and outer cases with insulating .
Claim 8-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Herr in view of Hu (CN 201476987 – See attached machine translation).
Regarding claim 8, Herr discloses a semen storage container ([0006], [0032], [0041], [0043], Fig. 2B and 3B element 11 collecting device) comprising: an outer case with bottom in a cylindrical shape having an open upper end (Fig. 2B and 3B element 27 collar, [0041] – “The bottom of the collar 27 of FIG. 2(B) may be open or closed or a combination thereof”); an inner case with bottom, the inner case ([0041], Fig. 2B and 3B, element 13 – chamber) having an open upper end ([0009], [0032], [0041], Fig. 2B and 3B element 16 – aperture) and being provided on an inner side of the outer case ([0041], Fig. 2B and 3B element 27 – collar) to close an opening portion at the upper end of the outer case ([0009], [0032], [0041], Fig. 2B and 3B, element 15/16 – rim/aperture); and a removable lid laid over an upper end portion of the outer case (Fig. 9 element 51 – lid, cover or cap, [0050] – “in some embodiments some if not all of the components of the collecting device may be attachable/detachable” so the lid may be removable.) to close an opening portion at the upper end of the inner case ([0009], [0032], [0041], Fig. 2B and 3B element 15/16 – rim/aperture), the inner case including a semen guide ([0032], [0041], Fig. 2B and 3B, conduit 17 in the vicinity of portion 19) which communicates with the opening portion at the upper end of the inner case and has an inner circumferential surface provided as an inclined surface which spreads upward and a cylindrical semen pool ([0032], [0041], [0043], Fig. 2B and 3B element 21 - reservoir section) which communicates with an opening portion at a lower end of the semen guide and includes a tapered bottom portion ([0032], [0041], Fig. 2B and 3B element 23 – surface that encloses conduit.). 

	Hu discloses a semen storage container ([0001]) comprising: a case with a bottom, the case having an open upper end; and the case including a semen guide ([0020], Fig. 1 - collecting funnel 20) which communicates with the opening portion at the upper end of the case (See “rim” in annotated figure below.) and has an inner circumferential surface provided as an inclined surface which spreads upward ([0020], Fig. 1 - collecting funnel 20) and a cylindrical semen pool ([0020], Fig. 1 – centrifugal test pipe 10) which communicates with an opening portion at a lower end of the semen guide and includes a tapered bottom portion ([0020], Fig. 1 – tapered bottom end of tube 12). Hu further discloses a first tilt angle (See “first tilt angle” in annotated figure below.) at the tapered bottom portion being equal to or larger than a second tilt angle of the inclined surface (See “second tilt angle” in annotated figure below.). 

    PNG
    media_image6.png
    296
    374
    media_image6.png
    Greyscale

Hu is considered to be analogous of the claimed invention because they both disclose an apparatus for semen collection and storage that includes a tapered bottom portion, a cylindrical semen pool, and a semen guide with an inclined surface. It would have been obvious for one skilled in the art 
Regarding claim 9, Herr and Hu disclose the semen container according to claim 8 as discussed above. Herr further discloses the semen pool has a cylindrical body portion ([0032], [0041], [0043], Fig. 2B and 3B element 21 – reservoir section), and the body portion has an upper end continuous to the opening portion at the lower end of the semen guide ([0032], [0041], Fig. 2B and 3B, conduit 17 in the vicinity of portion 19).
Regarding claim 10, Herr and Hu disclose the semen container according to claim 8 as discussed above. Herr further discloses the semen pool has a cylindrical body portion, the body portion has a diameter not greater than 30 mm ([0060] – “The semen storage reservoir 21 which is about 1.0 inch in diameter.”), and an amount of accommodation of semen is set to be not less than 10 mL and not more than 20 mL ([0036] – “In an embodiment the seminal volume may range from 0.5 ml to about 15 ml. It should be appreciated that any desired/required volume may be utilized.”).
Regarding claim 11, Herr and Hu disclose the semen container according to claim 8 as discussed above. Herr further discloses the semen pool is provided with scales ([0050], Fig. 9 element 55 - volume measure/indicator means).
Regarding claim 13, Herr and Hu disclose the semen container according to claim 8 as discussed above. Herr further discloses the semen pool is separable from the semen guide, and a connection portion is provided in the semen pool (Fig. 2B element 21 - reservoir section) and the semen guide ([0031] - “It should be appreciated that the device can be comprised on any number of individual modules that may be attachable and/or detachable”, [0050] - “It should be appreciated that in some 
Regarding claim 14, Herr and Hu disclose the semen container according to claim 8 as discussed above. Herr further discloses the semen storage container further comprising a cylindrical supplemental cover for assisting collection of semen ([0049], Fig. 10 element 41 - adapter section), wherein the supplemental cover includes an insertion portion supported as being inserted into the inner case and a cover portion which protrudes through an opening at the upper end of the inner case ([0049] - “The adapter section 41 may be, for example, an addition to the glans accommodating portion 19 such as for added grip, comfort, stimulation, coverage, etc., or any desired or required purpose.” Supplemental cover ([0049] – Fig. 10, adapter section 41) protrudes upward from rim 15 that defines an opening at the upper end of the inner case ([0060], aperture 16). See annotated figure below.). 

    PNG
    media_image4.png
    427
    348
    media_image4.png
    Greyscale

a semen storage container ([0006], [0032], [0041], [0043], Fig. 2B and 3B element 11 collecting device) comprising: an outer case with bottom in a cylindrical shape having an open upper end (Fig. 2B and 3B element 27 collar, [0041] – “The bottom of the collar 27 of FIG. 2(B) may be open or closed or a combination thereof”); an inner case with bottom, the inner case ([0041],Fig. 2B and 3B, element 13 – chamber) having an open upper end ([0009], [0032], [0041], Fig. 2B and 3B element 16 – aperture) and being provided on an inner side of the outer case ([0041], Fig. 2B and 3B element 27 – collar) to close an opening portion at the upper end of the outer case ([0009], [0032], [0041], Fig. 2B and 3B, element 15/16 – rim/aperture); and a removable lid laid over an upper end portion of the outer case (Fig. 9 element 51 – lid, cover or cap, [0050] – “in some embodiments some if not all of the components of the collecting device may be attachable/detachable” so the lid may be removable.) to close an opening portion at the upper end of the inner case ([0009], [0032], [0041], Fig. 2B and 3B element 15/16 – rim/aperture), the inner case including a semen guide ([0032], [0041], Fig. 2B and 3B, conduit 17 in the vicinity of portion 19) which communicates with the opening portion at the upper end of the inner case and has an inner circumferential surface provided as an inclined surface which spreads upward and a cylindrical semen pool ([0032], [0041], [0043], Fig. 2B and 3B element 21 - reservoir section) which communicates with an opening portion at a lower end of the semen guide and includes a tapered bottom portion ([0032], [0041], Fig. 2B and 3B element 23 – surface that encloses conduit). Herr further discloses the semen pool is separable from the semen guide ([0031] – “It should be appreciated that the device can be comprised on any number of individual modules that may be attachable and/or detachable.”).
However, Herr fails to disclose a first connection portion is provided in the semen pool, a second connection portion is provided in the semen guide, and the semen pool is attached to the semen guide by fitting the second connection portion to the inner side of the first connection portion. 
a semen storage container ([0001]) comprising: a case with a bottom, the case having an open upper end; and the case including a semen guide ([0020], Fig. 1 - collecting funnel 20) which communicates with the opening portion at the upper end of the case (See “rim” in annotated figure below.) and has an inner circumferential surface provided as an inclined surface which spreads upward ([0020], Fig. 1 - collecting funnel 20) and a cylindrical semen pool ([0020], Fig. 1 – centrifugal test pipe 10) which communicates with an opening portion at a lower end of the semen guide and includes a tapered bottom portion ([0020], Fig. 1 – tapered bottom end of tube 12). Hu further discloses the semen pool is separable from the semen guide (Fig. 2, [0020] – “The collection funnel 20 is in the shape of a funnel with open ends at both ends, and its small end 21 can be inserted into the mouth 11 of the test tube, or can be removed.”), a first and second connection portion ([0020] – inner and external threads that are connected), and the semen pool is attached to the semen guide by fitting the semen guide to the inner side of the semen pool ([0020], Fig. 1-2, Semen guide (funnel 20) is inserted into the cylindrical semen pool (test tube 10).).

    PNG
    media_image6.png
    296
    374
    media_image6.png
    Greyscale

It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the container of Herr to include detachable threads between the semen pool and the semen guide such that the semen guide includes outer threads that are received by and .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Herr in view of Hu as applied to claim 8 above, and further in view of Lejondahl et al. 
Regarding claim 12, Herr and Hu disclose the semen storage container according to claim 8 as discussed above. Herr further discloses a gap between the inner case and the outer case (See annotated Fig. 2B below.). 

    PNG
    media_image5.png
    377
    417
    media_image5.png
    Greyscale

However, this combination of Herr in view of Hu fails to disclose the gap defined as a hermetically sealed space surrounding the inner case, and any of air, a liquid, a heat insulating material, a thermal storage material, and a heat retention material is accommodated in the hermetically sealed space.
Lejondahl discloses a thermally insulated container with an outer (Col. 3 lines 42-65, Fig. 1 element 1 - outer vessel) and inner case (Col. 3 lines 42-65, Fig. 1 element 2 - inner vessel) that can store biologics (Claim 1). Lejondahl further discloses a gap between the inner case (Col. 3 lines 42-65, Fig. 1 and the outer case (Col. 3 lines 42-65, Fig. 1 element 1 - outer vessel) is defined as a hermetically sealed (Col. 3 Lines 3-5, 62-65) space surrounding the inner case (Col. 3 Lines 52-56 – space between inner and outer vessel) and a heat insulating material is accommodated in the hermetically sealed space (Fig. 1 element 8 – insulation, Col. 3 lines 52-57: “Between the outer and the inner vessel 1, 2 thereby is formed a space filled with a composite insulation, comprising layers 8 of a porous material.”). 
It would have been obvious for one skilled in the art before the effective filing date of the claimed invention to modify the combination of Herr in view of Hu to include a hermetically sealed space between the inner and outer cases with insulating material as taught by Lejondahl so that the semen does not leak and to maintain the semen at a desired temperature so that semen is remains in a favorable state until the time of use (Lejondahl - Col. 1 lines 11-15).
Response to Arguments
Applicant’s arguments, see pg. 9, filed 12/07/2021, with respect to the drawings and specification have been fully considered and are persuasive.  The objections of these sections have been withdrawn. 
Applicant' s arguments, see pages 9-11, filed 7 December 2021, with respect to the rejections of claims 1-7 under 35 U.S.C. 102 and 103, respectively, citing at least Herr have been fully considered and are persuasive in light of the amendments to the claims.  Therefore, the rejections have been withdrawn.  However, upon further consideration and as necessitated by the amendments to the claims, a new ground(s) of rejection is made in view of Herr and at least Shany as these references better teach and/or suggest applicant’s claimed invention.
	Applicant contends that the annotated Fig. 1 provided in the arguments provides support for added claims 8-15. However, applicant’s response is not received in color so the red and blue lines referenced in annotated Fig. 1 (Arguments, pg. 11) cannot be discerned.
Double Patenting
Applicant is advised that should claims 2-5 and 7 be found allowable, claims 16-20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN N HUBBELL whose telephone number is (571)272-7028. The examiner can normally be reached M-F 8AM-5PM (EST), Alt. Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.N.H./Examiner, Art Unit 3791                                                                                                                                                                                                        
/CARRIE R DORNA/               Primary Examiner, Art Unit 3791